Citation Nr: 1811186	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for otitis media.

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1976.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge, at the RO.  A transcript is of the record.  

The issue of entitlement to an increased rating for otitis media is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran has been assigned the maximum schedular rating for tinnitus, and there is no evidence that her disability is exceptional or unusual so as to warrant referral for consideration of the assignment of an extraschedular rating. 


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a notice letter to the Veteran with the required information in June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the most recent RO adjudication of the issue, which occurred in the May 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran allowed a meaningful opportunity to participate effectively in adjudication of claim and, therefore, notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained a VA audiology examination report, which provides probative evidence regarding the severity of the tinnitus disability.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Tinnitus

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Tinnitus is rated under Diagnostic Code 6260, which provides a 10 percent rating for recurrent tinnitus.  The Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).  

In a September 2012 VA audiology examination report, the Veteran stated that her tinnitus did not impact her activities of daily living.  She indicated that she heard a mild buzzing in her right ear when she had sinus problems.  

At the June 2017 Travel Board hearing, the Veteran stated that the tinnitus caused her to have vertigo because the ringing in her ear caused her to be unbalanced.  She also indicated that her equilibrium was off due to pressure in the right ear, related to otitis media.  

The Veteran seeks an increased rating for tinnitus, for which she is currently assigned a 10 percent rating under diagnostic code 6260.  38 C.F.R. § 4.87 (2017).  That diagnostic code allows for a single 10 percent rating for tinnitus regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  No higher rating is available under the Rating Schedule.  

At the June 2017 Travel Board hearing, the Veteran stated that her service-connected tinnitus and otitis medical disabilities cause her to have vertigo.  Under VA regulations, vertigo, if found to be related to otitis media or tinnitus, would be assigned a separate rating than that provided for the tinnitus symptomatology under Diagnostic Code 6260.  The Board will remand for an examination to determine if the Veteran has vertigo symptomatology related to her otitis media or tinnitus.  

As for the claim for an increased rating for tinnitus symptomatology under Diagnostic Code 6260, as there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or otherwise increase the rating for tinnitus, the claim for an increased rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that the preponderance of the evidence is against the claim for an increased rating for tinnitus and that claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for tinnitus.  In exceptional cases, extraschedular ratings may be assigned.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular rating for tinnitus is inadequate.  A comparison between the level of severity and symptomatology of tinnitus with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on the Veteran's occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b)(a) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's tinnitus disability results in a chronic sound heard by the Veteran, specifically a ringing in the ear.  Notably, those signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects contemplated by the rating schedule.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected tinnitus disability.  The evidence does not show frequent hospitalization or marked interference with employment due to tinnitus.

In the absence of evidence that the rating criteria are inadequate to rate the tinnitus disability, the Board finds referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran states that she experiences vertigo related to otitis media and tinnitus .  In a July 2016 letter, she stated that she was treated for injuries sustained in a fall caused by vertigo at a VA Medical Center in St. Louis, Missouri.  The claims file does not contain any recent VA medical records.  A remand is necessary to obtain any outstanding treatment records.

Additionally, the Veteran has reported that her otitis media has worsened since the most recent VA examination, performed in September 2012.  The Veteran has also claimed that she has vertigo and hearing loss related to her service-connected tinnitus or otitis media.  A remand is necessary to schedule an additional VA examination.  

Accordingly, the claim is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed otitis media, vertigo, and hearing loss disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination to be provided by a qualified otolaryngologist to determine the current severity of service-connected otitis media.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The examiner must provide all information required for rating purposes.  In particular, the examiner should opine whether the service-connected otitis media has resulted in any hearing loss, vertigo, labyrinthitis, facial nerve paralysis, or bone loss of the skull at any time during the period of the claim.  The examiner should also determine whether the Veteran's tinnitus resulted in vertigo.  

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


